 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL FOX,                                        CASE NO. 1:20-cv-00290-NONE-JLT (PC)
12                        Plaintiff,                       ORDER DIRECTING DEFENDANT TO
                                                           FILE ANSWER
13            v.

14     ERNEST ZEIGLER,                                     (Doc. 1)

15                        Defendant.                       21-DAY DEADLINE
16

17         On June 3, 2020, the Court screened Plaintiff’s complaint and determined that Plaintiff
18   had stated cognizable Eighth Amendment medical indifference and medical malpractice claims
19   against RN Zeigler. (Doc. 10.) Plaintiff elected to stand on the complaint as screened, with the
20   dismissal of all other claims and the other defendant. (Doc. 14; see Doc. 17.) The Court referred
21   the case for a settlement conference and staying the case. (Doc. 21.)
22         The settlement conference has concluded without settlement, and the stay has been lifted.
23   (Doc. 32.) Defendant previously waived service, and a response to Plaintiff’s complaint is due.
24   Accordingly, Defendant is ORDERED to file an answer to Plaintiff’s complaint as screened
25   within twenty-one days from the date of this Order. (Doc. 1.)
26         On April 29, 2021, the Court conducted a settlement conference that did not result in a
27   settlement. (Doc. 32.) Defendant previously waived service, and the stay has expired. (See Doc.
28


                                                       1
 1   20.) Accordingly, within 21 days, the Defendant SHALL file an answer or otherwise respond to

 2   Plaintiff’s complaint as screened. (Docs. 13, 17.)

 3
     IT IS SO ORDERED.
 4

 5       Dated:     May 18, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          2
